10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

20

26

27

28

Case 1:21-cr-00022-NONE-SKO Document 20 Filed 04/30/21 Page 1 of 13

WANGER JONES HELSLEY PC
265 E. River Park Circle, Suite 310
Fresno, Calrfornia 93726
Telephone: (559) 233-4800
Facsimile: (559) 233-9330

Peter M. Jones, lisq. SBN# 105811
Attorneys For: Defendant, Nathan Daniel Larson
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 1:21 CR 00022-NONE-SKO

)
) .
Plaintiff, ) SUBMISSION OF DEFENDANT’S
) HANDWRITTEN MOTION TO
) PROCEED PRO SE AT HIS APRIL 30,
VS. ) 2021 HEARING REGARDING THE
) ISSUE OF HIS COMPETENCY.
NATHAN DANIEL LARSON DECLARATION OF PETER M. JONES
}
Defendant }
)

 

Defendant, NATHAN DANIEL LARSON, by and through his counsel, Peter M. Jones,
hereby submits his motion to represent himself at his hearing to be held at 2:00, April 30, 2021,
regarding the issue of his competency.

DECLARATION OF PETER M. JONES

I, Peter M. Jones, declare as follows:

1, I am an attorney admitted to practice before this court, and am counsel of record
for Nathan Daniel Larson, the Defendant in the above entitled action, having been appointed to

represent him on March 1, 2021.

 

 

 

(8694 /002/01249725 .DOCX} 1
SUBMISSION OF DEFENDANT'S HANDWRITTEN MOTION TO PROCEED PRG SE AT HIS APRIL 30, 2021 HEARING
REGARDING THE ISSUE OF HIS COMPETENCY, DECLARATION GF PETER M. JONES

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 1:21-cr-00022-NONE-SKO Document 20 Filed 04/30/21 Page 2 of 13

2. On April 14, 2021 a Joint Status Report was filed indicating that Mr. Larson
had mailed to the court clerk’s office two letters. One letter contained his request for a hearing to
make a motion to proceed pro se. The other contained his objection to appear via video-
conferencing, moving to appear instead, in court, in person, without a mask.

3, On April 21, 2021 Mr. Larson and | appeared by way of video-conferencing
at his Status Conference. At that hearing he reiterated his interest in appearing personally, in court,
without 2 mask and also to proceed pro se. The court, however, had not received his letters, and
asked counsel io prepare something in writing that conveyed Mr. Larson’s motions/requests.

4, On April 28, 2021 Mr. Larson and I appeared by way of video-conferencing
at his continued status conference. At that time he reiterated his opposition to appearing via video-
conferencing and moved to appear in court, in person, without any facial covering. He also moved
to proceed pro se. The Government indicated an intent to challenge Mr. Larson’s “competency”.
The issues of appearing pro se and competency were trailed to April 30, 2021 for further review.

5. Attached is Mr. Larson’s motion to represent himself at his hearing on April
30, 2021 on the issue of his competency,

{ declare under penalty of perjury that the foregoing is true and that this declaration was

executed in Fresno, California on April 30, 2021.

/si Peter M. Jones _
PETER M. JONES, Attorney for
Defendant, Nathan Daniel Larson

 

 

 

{8694/062/01249725. DOCK} 2
SURMISSION OF DEFENDANT'S HANDWRITTEN MOTION TO PROCEED PRO SE AT HIS APRIL 30, 2021 HEARING
REGARDING THE ISSUE OF HIS COMPETENCY, DECLARATION OF PETER M. JONES

 

 
Case 1:21-cr-00022-NONE-SKO Document 20 Filed 04/30/21 Page 3 of 13

UNITED STATES
V.
NATHAN DANIEL LARSON

1:21 CR 00022-NONE-SKO

ATTACHMENT

 
 

SKO Document 20 Filed 04/30/21 Page 4 of 13

-00022-NONE-

cr

Case 1:21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cr-00022-NONE-SKO Document 20 Filed 04/30/21 Page 5 of 13

 

 

 

 

 

 

 

 

 

   

FLipe eS

ee ‘the ere

 

 

 

 

 

 

 

in fhe. pataafine, .
vel Pf _

 

 

 

 

 

 

 

 

 

 

   
   

   

 

   
 

 

 

   

 

 

 

 

 

    
 
  
 
  
 
  

 

 

of
Pere. Sef fre. _ _
Th Oy Taw ist peuld bs
_ fh, aF lua wll J i L_fwo (: | Ju af
ad tvs
Co mee,
_ Va:

 

‘i

alt at Lads aA FU te

?

bs a Chee oa vave

     

 

 

 

   
  

 

ref Lats flaf vey
Cc. a mer pina .

 

 

 

 

 
Case 1:21-cr-00022-NONE-SKO Document 20 Filed 04/30/21 Page 6 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hecwre

 

ot OF Ro an “Adi teat lta de COULF ,

Carnes Fp. ce IK AST ereeyh iA hub 4

ar “de re euch, fi ve galdlesy

Ao “Cea Cakes Ef

 
  
  
     
 
  
 
   
 

 

 

 

 

  

©

 

nn. bu £ Pip ; 2s
bn “we. ee Sh win pte! a. Ave <_the e_caal
Cr could Abe lo alé | £
of fiak: 7 Pan), f Leal ba a 1s are ah
6 or the cegetre. Jy

fh. “C} by af PU), Lec & al i - —s
Uy la J cf ant]

 

inp ha

{o Ogee f fe CeO AS +t plets eee?

    
 

are OCaced

 

nr AS AR LA

 

 

CP pad Me rhe dna fe
pettag fhe.
bile X the:
a /.

 

 

 
 

 

 

 
Case 1:21-cr-00022-NONE-SKO Document 20 Filed 04/30/21 Page 7 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oe

 

   

fea és, (AL: QAl sf

 

 
 
   

gvg ge
ASE evil Le shud

 

 

 

 

 

 

    
 

       

he fof

tase ef MHLAey

 

 
 

SKO Document 20 Filed 04/30/21 Page 8 of 13

00022-NONE-

Cr-

Case 1:21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

SKO Document 20 Filed 04/30/21 Page 9 of 13

-00022-NONE-

cr

Case 1:21-

 

 

 

 

LOA

 

 

 

Ae fre

t
¥

ft

 

 

=

LAC @

hn ©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cr-00022-NONE-SKO Document 20 Filed 04/30/21 Page 10 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cr-00022-NONE-SKO Document 20 Filed 04/30/21 Page 11 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cr-00022-NONE-SKO Document 20 Filed 04/30/21 Page 12 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cr-00022-NONE-SKO Document 20 Filed 04/30/21 Page 13 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
